Citation Nr: 0116507	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  01-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of lumbosacral spine injury, currently 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision.  The 
veteran timely appealed the RO's denial of the benefits 
sought.


REMAND

In conjunction with the appellant's request for a Board 
hearing, by letter of May 23, 2001, the Board notified the 
veteran that he had been scheduled to appear at a hearing 
before a Member of the Board in Washington, D.C. on July 11, 
2001.  However, on June 12, 2001, the veteran's 
representative forwarded correspondence from the veteran 
indicating that he wished to cancel the scheduled hearing, 
and that he wanted to be scheduled for a video conference 
hearing before the Board at the RO.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
videoconference hearing, to be held at 
the RO, at the earliest available 
opportunity.  After the hearing is held, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




